DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/30/2006 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a)    
Claims 1, 2, 4-5, 8, 10-12, 17, 20, 23, and 25-27 are rejected under 35 U.S.C. 103 as being un-patentable over Petersson et al Patent Application No. :( US 2016/0373920 A1) hereinafter referred as Petersson, in view of Merrien Patent Application No. :( US 2012/0190354 A1) hereinafter referred as Merrien.
For claim 1, Petersson teaches a method for handling a subscription profile for a subscriber entity, the method being performed by a subscription management entity, the method comprising: 
the subscription management entity, which is separate from the subscriber entity  (paragraph [0007], lines 1-10)- (paragraph [0008], lines 1-5)( these two paragraphs discloses the subscription management  that contains a SM-SR and SM-DP that are different when are actuating with the subscriber entities such as cellular mobile), obtaining a request transmitted by  a mobile network operator (MNO) entity to configure the subscription profile for the subscriber entity (paragraph [0021], lines 1-6) and (paragraph [0041], lines 1-6); 
after configuring the subscription profile, providing to the mobile network operator entity an indication of the PIN/PUK being configured in the subscription profile (paragraph [0067], lines 1-5 includes the field of records including PUK and PIN1 that are customized by the user).  However, Petersson disclose all the subject matter of the claimed invention with the exemption of the request to configure the subscription profile for the subscriber entity comprise a customized code comprising a personal identification number (PIN) and/or a personal unlocking key (PUK); configuring the subscription profile with the PIN and/or the PUK (PIN/PUK) for the subscriber entity as recited in claim 1.
Merrien from the same or analogous art teaches the request to configure the subscription profile for the subscriber entity comprise a customized code comprising a personal identification number (PIN) and/or a personal unlocking key (PUK) (paragraphs [0156]-[0158]) and (paragraphs [0166]-[0168]); configuring the subscription profile with the PIN and/or the PUK (PIN/PUK) for the subscriber entity (paragraphs [0169]-[0171]).  Therefore, it would have been  Merrien into the managing network connectivity of a device comprising and embedded of Petersson.   
The request to configure the subscription profile for the subscriber entity comprise a customized code comprising a personal identification number (PIN) and/or a personal unlocking key (PUK); configuring the subscription profile with the PIN and/or the PUK (PIN/PUK) for the subscriber entity can be modify/implemented by combining the request to configure the subscription profile for the subscriber entity comprise a customized code comprising a personal identification number (PIN) and/or a personal unlocking key (PUK); configuring the subscription profile with the PIN and/or the PUK (PIN/PUK) for the subscriber entity with the device. This process is implemented as a hardware solution or as firmware solutions of Merrien into the managing network connectivity of a device comprising and embedded of Petersson. As disclosed in Merrien, the motivation for the combination would be to use the customized code provided to the subscriber entity as a profile metadata configured into the subscription profile. The Metadata provides personal identification number (PIN) configured into the subscription profile information becoming the method device more efficient and reliable for a better profile security. 
For claim 2, Petersson teaches the method, wherein the request comprises an indication that the subscription profile is to be configured with the customized code (paragraph [0013], lines 4-16).
For claim 4, Petersson teaches the method, wherein the indication is the customized code itself (paragraph [0066], lines 1-2 under the records the customer number assigned the number to a customer in alphanumeric value).  
For claim 5, Petersson disclose all the subject matter of the claimed invention with the exemption of the information indicating that the subscription management entity is to provide the PIN/PUK to the subscriber entity, or 2U.S. Application No. 16/759,285 Reply to Final Office Action Attorney Docket: 3602-1952US1information indicating that the MNO entity is to provide the PIN/PUK to the subscriber entity as recited in claim 5.
Merrien from the same or analogous art teaches the  information indicating that the subscription management entity is to provide the PIN/PUK to the subscriber entity, or 2U.S. Application No. 16/759,285 Reply to Final Office Action Attorney Docket: 3602-1952US1information indicating that the MNO entity is to provide the PIN/PUK to the subscriber entity (paragraph [0116]-[0124],  lines 1-6) (paragraph [0134], lines 1-6) and (paragraph [0139] and [0144], lines 1-9). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the information indicating that the subscription management entity is to provide the PIN/PUK to the subscriber entity, or 2U.S. Application No. 16/759,285 Reply to Final Office Action Attorney Docket: 3602-1952US1information indicating that the MNO entity is to provide the PIN/PUK to the subscriber entity as taught by Merrien into the managing network connectivity  of a device comprising and embedded of Petersson.   
The information indicating that the subscription management entity is to provide the PIN/PUK to the subscriber entity, or 2U.S. Application No. 16/759,285 Reply to Final Office Action Attorney Docket: 3602-1952US1information indicating that the MNO entity is to provide the PIN/PUK to the subscriber entity can be modify/implemented by combining the information indicating that the subscription management entity is to provide the PIN/PUK to the subscriber entity, or 2U.S. Application No. 16/759,285 Reply to Final Office Action Attorney Docket: 3602-1952US1information indicating that the MNO entity is to provide the PIN/PUK to the subscriber entity with the device. This process is implemented as a hardware solution or as firmware solutions of Merrien into the managing network connectivity of a device comprising and embedded of Petersson. As disclosed in Merrien, the motivation for the combination would be to use the customized code provided to the subscriber entity as a profile metadata. The Metadata provides personal identification number (PIN) configured into the subscription profile information becoming the method device more efficient and reliable for a better profile security.
For claim 8, Petersson teaches the method, wherein the request further comprises an indication of how to distribute the customized code to the subscriber entity (paragraph [0044]-[0045], lines 1-6).   
For claim 10, Petersson teaches the method, wherein the indication in the request defines the customized code to be distributed to the subscriber entity not from the subscription management entity (paragraph [0068], lines 1-5). 
For claim 11, Petersson teaches the method, wherein the indication defines the customized code to be distributed to the subscriber entity(paragraph [0045]-[0047], lines 1-5).    
For claim 12, Petersson teaches the method, the method further comprising: obtaining a request for download of the subscription profile from the subscriber entity (paragraph [0029], lines 1-12); and4371 of PCT/EP2017/077577 Preliminary Amendment Attorney Docket: 3602-1952US1 providing the customized code to the subscriber entity during the download of the subscription profile to the subscriber entity (paragraph [0049]-[0050], lines 1-12). 
For claim 17, Petersson teaches the method, wherein the customized code is different from "0000" and "1234" (paragraph [0066], lines 1-2 also the field records  under customer number which is different from "0000" and "1234").   

processing circuitry; and
5371 of PCT/EP2017/077577Preliminary Amendment Attorney Docket: 3602-1952US1a storage medium storing instructions that, when executed by the processing circuitry, cause the subscription management entity to:
 obtain a request from a mobile network operator entity to configure the subscription profile for the subscriber entity (paragraph [0021], lines 1-4);
 configure the subscription profile the customized code for the subscriber entity (paragraph [0022], lines 1-6); and 
provide an indication of the customized code being configured in the subscription profile in a response to the mobile network operator entity (paragraph [0069], lines 1-3), wherein 
the customized code comprises a personal identification number (PIN) and/or a personal unlocking key (PUK) (paragraph [0067], lines 1-5 includes the field of records including PUK and PIN).  However, Petersson disclose all the subject matter of the claimed invention with the exemption of the request to configure the subscription profile for the subscriber entity comprises a customized code as recited in claim 20.
Merrien from the same or analogous art teaches the request to configure the subscription profile for the subscriber entity comprises a customized code (paragraphs [0156]-[0158]) and (paragraphs [0166]-[0168]).  Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the request to configure the subscription profile for the subscriber entity comprises a customized code as taught by Merrien into the managing network connectivity of a device comprising and embedded of Petersson.   
The request to configure the subscription profile for the subscriber entity comprises a customized code can be modify/implemented by combining the request to configure the subscription profile for the subscriber entity comprises a customized code with the device. This process is implemented as a hardware solution or as firmware solutions of Merrien into the managing network connectivity of a device comprising and embedded of Petersson. As disclosed in Merrien, the motivation for the combination would be to use the customized code provided to the subscriber entity as a profile metadata configured into the subscription profile. The Metadata provides personal identification number (PIN) configured into the subscription profile information becoming the method device more efficient and reliable for a better profile security.

Obtain a request from a mobile network operator entity to configure the subscription profile for the subscriber entity (paragraph [0021], lines 1-4); 
 configure the subscription profile with the customized code for the subscriber entity (paragraph [0022], lines 1-6); and 
provide an indication of the customized code being configured in the subscription profile in a response to the mobile network operator entity (paragraph [0069], lines 1-3), wherein
the customized code comprises a personal identification number (PIN) and/or a personal unlocking key (PUK) (paragraph [0067], lines 1-5 includes the field of records including PUK and PIN).  However, Petersson disclose all the subject matter of the claimed invention with the exemption of the request to configure the subscription profile for the subscriber entity comprises a customized code as recited in claim 23.
Merrien from the same or analogous art teaches the request to configure the subscription profile for the subscriber entity comprises a customized code (paragraphs [0156]-[0158]) and (paragraphs [0166]-[0168]).  Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the request to configure the subscription profile for the subscriber entity comprises a customized code as taught by Merrien into the managing network connectivity of a device comprising and embedded of Petersson.   
The request to configure the subscription profile for the subscriber entity comprises a customized code can be modify/implemented by combining the request to configure the subscription profile for the subscriber entity comprises a customized code with the device. This process is implemented as a hardware solution or as firmware solutions of Merrien into the managing network connectivity of a device comprising and embedded of Petersson. As disclosed in Merrien, the motivation for the combination would be to use the customized code provided to the subscriber entity as a profile metadata configured into the subscription profile. The Metadata provides personal identification number (PIN) configured into the subscription profile information becoming the method device more efficient and reliable for a better profile security.
.

the subscription management entity obtaining a request to configure the subscription profile for the subscriber entity(paragraph [0007], lines 1-10)- (paragraph [0008], lines 1-5)( these two paragraphs discloses the subscription management  that contains a SM-SR and SM-DP that are different when are actuating with the subscriber entities such as cellular mobile), wherein the request to configure the subscription profile for the subscriber entity was transmitted by a mobile network operator (MNO) entity (paragraph [0021], lines 1-6) and (paragraph [0041], lines 1-6)  and after configuring the subscription profile, providing to the mobile network operator entity an indication of thePIN/PUK being configured in the subscription profile (paragraph [0067], lines 1-5 includes the field of records including PUK and PIN1 that are customized by the user). However,  Petersson disclose all the subject matter of the claimed invention with the exemption of the request to configure the subscription profile for the subscriber entity comprises a customized code comprising a personal identification number (PIN) selected by the subscriber entity and/or a personal unlocking key (PUK) selected by the subscriber entity;  in response to receiving a request transmitted by a mobile network operator entity, configuring the subscription profile with the PIN and/or the PUK (PIN/PUK) selected by the subscriber entity as recited in claim 25.
Merrien from the same or analogous art teaches the request to configure the subscription profile for the subscriber entity comprises a customized code comprising a personal identification number (PIN) selected by the subscriber entity and/or a personal unlocking key (PUK) selected by the subscriber entity (paragraphs [0156]-[0158]) and (paragraphs [0166]-[0168;  in response to receiving a request transmitted by a mobile network operator entity, configuring the subscription profile with the PIN and/or the PUK (PIN/PUK) selected by the subscriber entity (paragraphs [0169]-[0171]).  Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the request to configure the subscription profile for the subscriber entity comprises a customized code comprising a personal identification number (PIN) selected by the subscriber entity and/or a personal unlocking key (PUK) selected by the subscriber entity;  in response to receiving a request transmitted by a mobile network operator entity, configuring the subscription profile with the PIN and/or the PUK (PIN/PUK) selected by the subscriber entity as  Merrien into the managing network connectivity of a device comprising and embedded of Petersson.   
The request to configure the subscription profile for the subscriber entity comprises a customized code comprising a personal identification number (PIN) selected by the subscriber entity and/or a personal unlocking key (PUK) selected by the subscriber entity;  in response to receiving a request transmitted by a mobile network operator entity, configuring the subscription profile with the PIN and/or the PUK (PIN/PUK) selected by the subscriber entity can be modify/implemented by combining the request to configure the subscription profile for the subscriber entity comprises a customized code comprising a personal identification number (PIN) selected by the subscriber entity and/or a personal unlocking key (PUK) selected by the subscriber entity;  in response to receiving a request transmitted by a mobile network operator entity, configuring the subscription profile with the PIN and/or the PUK (PIN/PUK) selected by the subscriber entity with the device. This process is implemented as a hardware solution or as firmware solutions of Merrien into the managing network connectivity of a device comprising and embedded of Petersson. As disclosed in Merrien, the motivation for the combination would be to use the customized code provided to the subscriber entity as a profile metadata configured into the subscription profile. The Metadata provides personal identification number (PIN) configured into the subscription profile information becoming the method device more efficient and reliable for a better profile security. 
For claim 26, Petersson teaches a subscription management entity for handling a subscription profile for a 5U.S. Application No. 16/759,285 Reply to Final Office Action Attorney Docket: 3602-1952US1subscriber entity, the subscription management entity comprising: processing circuitry; and a storage medium storing instructions that, when executed by the processing circuitry, cause the subscription management entity to perform the method (paragraphs [0016], [0065] and [0070], lines 1-5). 
 For claim 27, Petersson teaches a computer program product comprising a non-transitory computer readable storage medium storing a computer program for handling a subscription profile for a subscriber entity, the computer program comprising computer code which, when run on processing circuitry of a subscription management entity, causes the subscription management entity to perform the method (paragraphs [0023], [0033] and [0075], lines 1-9).  
 Claims 13-16, 18 are rejected under 35 U.S.C. 103 as being un-patentable over Petersson et al Patent Application No. :( US 2016/0373920 A1) hereinafter referred as Petersson, in view of Merrien Patent Application No. :( US 2012/0190354 A1) hereinafter referred as Merrien, in RSP Technical Specification Version 2.2 01 September 2017 Patent Application No. :( US 2016/0373920 A1) hereinafter referred as GSMA.
For claim 13, Petersson disclose all the subject matter of the claimed invention with the exemption of the customized code is provided to the subscriber entity as profile metadata during the profile download as recited in claim 13.
GSMA from the same or analogous art teaches the customized code is provided to the subscriber entity as profile metadata during the profile download (under figure 12  Sub-procedure Profile Download and Installation - Download Rejection Start Conditions lines 1-6 page 65).  
Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the customized code is provided to the subscriber entity as profile metadata during the profile download as taught by GSMA into the managing network connectivity  of a device comprising and embedded of Petersson.   
The customized code is provided to the subscriber entity as profile metadata during the profile download can be modify/implemented by combining the customized code is provided to the subscriber entity as profile metadata during the profile download with the device. This process is implemented as a hardware solution or as firmware solutions of GSMA into the managing network connectivity of a device comprising and embedded of Petersson. As disclosed in GSMA, the motivation for the combination would be to use the customized code provided to the subscriber entity as a profile metadata. The Metadata provides information about other data that is included too, becoming the method device more efficient and reliable. 
For claim 14, Petersson disclose all the subject matter of the claimed invention with the exemption of the customized code is provided to the subscriber entity in an ES9+.AuthenticateClient Response message as recited in claim 14.
GSMA from the same or analogous art teaches the customized code is provided to the subscriber entity in an ES9+.AuthenticateClient Response message (under 3.1.3.1 there is an ES9+.download Order to the SM-DP+ page 64). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the customized code is provided to the subscriber entity in an ES9+.AuthenticateClient Response message as taught by GSMA into the managing network connectivity  of a device comprising and embedded of Petersson.   
The customized code is provided to the subscriber entity in an ES9+.AuthenticateClient Response message can be modify/implemented by combining the customized code is provided to the subscriber entity in an ES9+.AuthenticateClient Response message with the device. This GSMA into the managing network connectivity of a device comprising and embedded of Petersson.  As disclosed in GSMA, the motivation for the combination would be to use the customized code provided to the subscriber entity   that will help the authentication and interaction with the device more efficient and reliable for a better communication.
For claim 15, Petersson disclose all the subject matter of the claimed invention with the exemption of the request is received in an ES2+.DownloadOrder API call message as recited in claim 15.
GSMA from the same or analogous art teaches the request is received in an ES2+.DownloadOrder API call message (under 3.1.1 figure 9 there is an ES2+.download Order to the SM-DP+ page 49).  Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the request is received in an ES2+.DownloadOrder API call message as taught by GSMA into the managing network connectivity of a device comprising and embedded of Petersson.   
The request is received in an ES2+.DownloadOrder API call message can be modify/implemented by combining the request is received in an ES2+.DownloadOrder API call message with the device. This process is implemented as a hardware solution or as firmware solutions of GSMA into the managing network connectivity of a device comprising and embedded of Petersson.  As disclosed in GSMA, the motivation for the combination would be to use the ES2+.DownloadOrder API call message that will to manage the communication more efficiently becoming more reliable.
For claim 16, Petersson disclose all the subject matter of the claimed invention with the exemption of the response is provided in an ES2+.DownloadOrder response message as recited in claim 16.
GSMA from the same or analogous art teaches the response is provided in an ES2+.DownloadOrder response message (under 3.1.1 figure 9 there is an ES2+.Confirm Order to the SM-DP+ page 49).  Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the response is provided in an ES2+.DownloadOrder response message as taught by GSMA into the managing network connectivity of a device comprising and embedded of Petersson.   
The response is provided in an ES2+.DownloadOrder response message can be modify/implemented by combining the response is provided in an ES2+.DownloadOrder response GSMA into the managing network connectivity of a device comprising and embedded of Petersson.  As disclosed in GSMA, the motivation for the combination would be to use the ES2+.DownloadOrder API call message that will to manage the communication more efficiently becoming more reliable.
For claim 18, Petersson disclose all the subject matter of the claimed invention with the exemption of the subscription management entity is an enhanced Subscription Manager Data Preparation, (SM-DP+) entity as recited in claim 18.
GSMA from the same or analogous art teaches the subscription management entity is an enhanced Subscription Manager Data Preparation, (SM-DP+) entity (under 3.1.1 figure 9 there is a SM-DP+ entity page 49). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the subscription management entity is an enhanced Subscription Manager Data Preparation, (SM-DP+) entity  as taught by GSMA into the managing network connectivity  of a device comprising and embedded of Petersson.   
The subscription management entity is an enhanced Subscription Manager Data Preparation, (SM-DP+) entity   can be modify/implemented by combining the subscription management entity is an enhanced Subscription Manager Data Preparation, (SM-DP+) entity with the device. This process is implemented as a hardware solution or as firmware solutions of GSMA into the managing network connectivity of a device comprising and embedded of Petersson.  As disclosed in GSMA, the motivation for the combination would be to use the subscription manager data preparation which operators use to securely encrypt their operator credentials ready for over the air installation within the SIM. The SM-DP+ entity will help the communication transmitting the information more efficiently and secure the information in a transmission becoming more reliable.
Claim 9 are rejected under 35 U.S.C. 103 as being un-patentable over Petersson et al Patent Application No. :( US 2016/0373920 A1) hereinafter referred as Petersson, in view of BOLAND Patent Application No. :( US 2019/0068608 A1) hereinafter referred as BOLAND.
For claim 9, Petersson disclose all the subject matter of the claimed invention with the exemption of the indication in the request is defined by absence of indication that the customized code is to be distributed to the subscriber entity from the subscription management entity as recited in claim 9.
BOLAND from the same or analogous art teaches the indication in the request is defined by absence of indication that the customized code is to be distributed to the subscriber entity from the subscription management entity (paragraph [0580]-[0582], lines 1-7). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the indication in the request is defined by absence of indication that the customized code is to be distributed to the subscriber entity from the subscription management entity as taught by BOLAND into the managing network connectivity of a device comprising and embedded of Petersson.   
The indication in the request is defined by absence of indication that the customized code is to be distributed to the subscriber entity from the subscription management entity can be modify/implemented by combining the indication in the request is defined by absence of indication that the customized code is to be distributed to the subscriber entity from the subscription management entity with the device. This process is implemented as a hardware solution or as firmware solutions of BOLAND into the managing network connectivity of a device comprising and embedded of Petersson.  As disclosed in BOLAND, the motivation   for the combination would be to use the absence of indication that the customized code distributed to the subscriber entity from the subscription management entity helping to the communication transmission to be faster and reliable.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered 

/JOSEPH AREVALO/Primary Examiner, Art Unit 2642